           Case 2:13-cv-05195-JD Document 245 Filed 06/14/19 Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT
                    F'OR THE EASTERN DISTRICT OF PENNSYLVANIA


 BERISH BERGER, K]LBRIDE                                  Civil Action No.: 2:13-cv-051 95
 INVESTMENTS LIMITED, BUSYSTORE
 LIMITED IN LIQUIDATION.
 TOWERSTATES LIMI'IED. BERGFELD
 CO. LIMITED and ARDENLINK LIMITED.

                      Plaintiffs.

          v.


 CUSHMAN & WAKEFIELD OF
 PENNSYLVANIA. INC., BLANK ROME
 LLP and COZEN O'CONNOR, P.C..

                     Defendants.


 CUSHMAN & WAKEFIELD OF
 PENNSYLVANIA, INC.,

                     Third-Party Plaintifl

          V.


 CHAIM ZEV LEIFER. HESKEL KISH. and
    BLVD. ACQUISTTTON G.p.. LLC.
 .rF'K

                     Third-Party Defendants.



     RESPONSE OF BLANK ROME LLP TO PLAINTIFFS' MO]IION TO DISMISS
           cozEN o'coNNoR, p.c., AND THE REPLIES OF COZEN
                   AND CUSHMAN & WAKEFIELD TO THAT MOTION


         Blank Rome agrees with the dismissal of Cozen O'Connor. P.C.. and the entrv of the

order as a Rule 54(b) Order. Moreover. as re flected in the case of its ov,.n settlernent documents.

Blank Rome has no ob.iection to the Cushrnan & Wakefield request that Cozen be listed on the

i,'erdict sheet if the Cushman & Wakefield case goes to trial. r'r'ith a potential set-off of the

amount of the cozen settlement against anv verdict against Cushman.
          Case 2:13-cv-05195-JD Document 245 Filed 06/14/19 Page 2 of 4




 Blank Rome will not lengthen the debate over whether that result
                                                                  follows from an application of
the Pennsylvania joint tortfeasor rules or is simply a reflection
                                                                  of the rule that a plaintiff is

entitled to be made whole for the amount of an indivisible injury,
                                                                   but is not entitled to be made

more than whole for that iniurv.




                                                 Respectfully Submitted,




                                                                   /s/John G. Harkins. Jr.
                                                John G. Harkins. Jr. (ld. No.04441)
                                                Colleen H. Simpson (Id. No. 54956)
                                                Harkins Cunningham LLp
                                                P.O. Box 205
                                                Devon, PA 19333
                                                Tel: (215) 85 1-6700
                                                Fax: (215) 851 -6710
                                               .i h   ar ki   ns   @h ar ki   nsc   unn   in   gham.   co   m
                                               cs     imp     so   n@har kins cunnin gham. c om

                                               ,4ttorneys for Defendant,
                                               Blank Rome LLP

Dated: June 14, 2019
         Case 2:13-cv-05195-JD Document 245 Filed 06/14/19 Page 3 of 4




                                 CERTIFICATE OF SERVICE


       I, John G. Harkins, Jr., hereby certifl, that on this l4th day of June
                                                                              ,20lg,l caused a true
and correct copy Blank Rome LLP's Response to Plaintiffs'Motion to Dismiss Cozen
                                                                                 O'Connor,

P.C., And The Replies Of Cozen O'Connor. P.C. and Cushman                                   & Wakefield to that Motion. to
be served upon the following parties via ECF and electronic mail addressed to:




                                         Mary Kay Brown" Esquire
                                           n@bmnl qwy e r s. c o m
                                     m kb r ov,
                                     Raymond McGarry, Esquire
                                     r   mc gar ry @bmnl awy er s. c o m
                                         Jami B. Nimerofl Esquire
                                  j nime r of.f@b mnl awy e r s. c o m
                                  Brown McGarry Nimeroff LLC
                                 2001 Market Street, Suite 3420
                                     Philadelphia, PA 19103


                                      Danielle C. Lesser. Esquire
                                    dl   esse   r @nt   orr   is o   nc o he n. c o m
                                      Brett D. Dockwell. Esquire
                                b   d o c ku,   eII
                                                      @morr     is o n c o h e   n.   co   nt
                                          Morrison Cohen LLP
                                            909 Third Avenue
                                          New York. NY 10022


                                            William A.           Harvel,-
                                     y,haryey@kleht .com
                                      Matthew J. Borger
                                     mborger@klehr.cont
                                       Paige M. Willan
                                     pwillan@klehr.com
                            Klehr Harrison Harvey Branzburg LLp
                                1835 Market Srreet. Suite 1400
                                   Philadelphia. PA 19103
  Case 2:13-cv-05195-JD Document 245 Filed 06/14/19 Page 4 of 4




                                  Jayne A. Risk, Esquire
                            j ayne.   ris k@dlapiper. c om
                              Nathan Heller, Esquire
                           nat han. he           IIe   r   @dl ap ip e r. c o m
                              Justin E. Kerner, Esquire
                           j us t in. ke r ne r @dl apipe r. c om
                                      DLA Piper LLP
                                    One Liberty Place
                          1650 Market Street, Suite 4900
                          Philadelphia, PA 19103-7300


                                   Andrew Teitelman
                             at   ei   te   I   man@t        e i t e I aw. c   om
                     Law Offices of Andrew Teitelman P.C.
                        380 Red Lion Road, Suite 103
                        Huntington Valley, PA 19006


       I also certify that a copy of the foregoing was served on the following
unrepresented parties via first class mail:



                                       Chaim Zev Leifer
                                   l6 Portland Avenue
                                       London N16 6ET
                                                       UK

                                          Heskel Kish
                                       106 Lealand Road
                                       London Nl5 6JT
                                                       UK




                                                                 /si John G. Harkins. Jr.
                                                                  John G. Harkins. Jr.
